DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, 14, 20, the phrase “a minimum of 90 degree contact with said trunnion-sheaves regardless of the angle of the force.”  However, the language is vague and indefinite as what is the regardless of the angle of the force requires?  Is it all angles, some or at least two?  Furthermore, if all angles are required, how does the applicant apparatus cover 90 degrees at all angles when at 0 degrees?  The Office interprets the language as contact at all angles.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-15, 17-18, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McDaniel US Pub. 2005/0258302.
With respect to claim 1, McDaniel discloses an apparatus for acting on an applied force, said apparatus comprising a cable unwinding/rewinding mechanism (21) having an attached cable (20), said cable having structure for accepting an applied force (attachment end of 20 that attaches to load) and a cable-guide (11) for controlling the direction of the applied force as said apparatus acts on the applied force.

2. The apparatus, as recited in Claim 1 wherein said cable-guide is a trunnion- sheave (11).

3. The apparatus, as recited in Claim 2 wherein said trunnion-sheave is comprised of two sheaves forming a paired-sheave (two 11).

4. The apparatus, as recited in Claim 3 wherein each of said two sheaves is a grooved wheel (12).

5. The apparatus, as recited in Claim 4 wherein the groove of each of said grooved sheaves is facing and adjacent to the other creating a confined space (12 define a space for cable) that directs said cable causing said cable to redirect the force applied to said cable.

6. The apparatus, as recited in Claim 5 wherein each of said sheaves rotates about its own axis in opposing direction to the other said sheave (11 have their own axis of rotation and rotate in opposite directions).

7. The apparatus, as recited in Claim 6, wherein said trunnion-sheave (11) causes said cable to be maintained at a minimum of 90-degree contact (see Figure 13) with said trunnion-sheaves regardless of the angle of the force (has multiple angles that contact more than 90 degrees) being applied to said cable causing said cable to be rewound about said winding/unwinding device without any binding of said cable.

8. The apparatus, as recited in Claim 1, wherein said cable winding/unwinding device is a winch (21 is a winch).

10. A cable guide device, comprising: a cable (20) having one end attached to a cable unwinding/rewinding device (21), another end of said cable having a force accepting structure (attachment to the other end of the cable), and a trunnion-sheave (11) for directing said cable; said trunnion-sheave directing said cable so that when force is applied to said cable, said trunnion-sheave causes redirection of the force eliminating cable binding as said cable is being rewound.

11.The device, as recited in Claim 10 wherein said trunnion-sheave is a pair of sheaves (11 are pair) each being a grooved wheel (12).

12. The device, as recited in Claim 11 wherein each of said pair of sheaves rotates about its own axis (axes through both 11 rotate in opposite directions) in opposing direction to the other.

13.The device, as recited in Claim 12 wherein the groove of each of said grooved sheaves is facing and adjacent to the other creating a confined space (12 define a space for cable) into which said cable is inserted causing redirection of the applied force on the cable.

14.The device, as recited in Claim 13, wherein said trunnion-sheave causes said cable to be maintained at a minimum of 90 degrees contact (see Figure 13) with said sheaves regardless of the angle of the force being applied to said cable causing said cable to be rewound about said winding/unwinding device without any binding of said cable.

15.The device, as recited in Claim 14, wherein said cable winding/unwinding device is a winch (winch 21).

17. The device, as recited in Claim 16, wherein said support has a storage space (12 define a space for cable) for said cable guide device.

18. The device, as recited in Claim 17, wherein said support has a cover (8b) for said storage space for said cable guide device.

With respect to claim 20, McDaniel discloses a trunnion-sheave winch-apparatus for object recovery, comprising: 
a winch (21) having a winch drum (drum 21), 
a trunnion-sheave being a pair of sheaves (11), 
a cable (20) inserted between said pair of sheaves, said cable attached to the winch drum at one end and an attachment mechanism attached to its other end for connection to an object to be recovered, said trunnion-sheave causing said cable to be maintained at a minimum of 90 degrees contact (see Figure 13) with said pair of sheaves (11) regardless of the angle of the force being applied to said cable causing the force applied by the object to said cable to eliminate cable binding upon rewinding (via 11).

McDaniel does not disclose said cable attached to the winch drum at one end and a hook attached to its other end for connection to an object to be recovered.  

However, the Examiner takes Official Notice it was known in the winch art to have the cable attached to the winch drum at one end and a hook attached to its other end for connection to an object.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of McDaniel with a hook attachment, for the purpose of allowing a load to be secured to the cable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel US Pub. 2005/0258302.


With respect to claims 9 and 16, The apparatus, as recited in Claim 1 or 15, except wherein said winch is attached to a tow truck; [claim 16] wherein said winch is attached to a support on a tow truck.

However, the Examiner takes Official Notice it was known in the winch art to have wherein said winch is attached to a support on a tow truck.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of McDaniel with the winch being supported on a tow truck, for the purpose of allowing the winch to be mobile on a vehicle.

With respect to claim 19, McDaniel discloses the device, as recited in Claim 1, except wherein said structure for accepting a force applied to said other end of said cable is a hook.

However, the Examiner takes Official Notice it was known in the winch art to have said structure for accepting a force applied to said other end of said cable is a hook.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the invention of McDaniel with a hook attachment, for the purpose of allowing a load to be secured to the cable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E GALLION whose telephone number is (571)272-5998. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E GALLION/Examiner, Art Unit 3654